 ST. JUDE INDUSTRIAL PARKSt. Jude Industrial Park Board and George Childers.Case 14-CA-14754December 2, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn June 21, 1982, Administrative Law JudgeWallace H. Nations issued the attached Decision inthis proceeding. Thereafter, Respondent and theGeneral Counsel filed exceptions and a supportingbrief, and Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint herein be, and ithereby is, dismissed in its entirety.DECISIONSTATEMENT OF THE CASEWALLACE H. NATIONS, Administrative Law Judge:On February 27, 1981, George Childers, an individual,filed a charge alleging violations of Section 8(a)(1) and(3) of the National Labor Relations Act (herein calledthe Act), against the city of New Madrid, St. Jude In-dustrial Park, and Noranda Aluminum, Inc. His July 20,1981, amended charge alleged violations of Section8(aX)(1), (3), and (4) of the Act against only the St. JudeIndustrial Park Board. After proper notice and ananswer by Respondent, a hearing was held in Sikeston,Missouri, on September 21, 22, and 23, 1981.The bulk of the evidence adduced at the hearing con-cerned whether the National Labor Relations Board(Board) has jurisdiction over Respondent. There arethree jurisdictional issues: (1) whether jurisdiction overRespondent is precluded because of Section 2(2) of theAct excluding political subdivisions of the States fromthe Board's jurisdiction; (2) whether the Board shouldutilize its Section 14(c)(1) power to refrain from exercis-ing jurisdiction because Respondent is a contractor witha political subdivision; and (3) whether the ChargingParty's alleged status as a Section 2(11) supervisor de-prives the Board of jurisdiction. As will be explainedsubsequently, the answer to the first two issues is that theBoard has jurisdiction and should not refrain from exer-265 NLRB No. 87cising the same. As to the third issue, I find that theBoard has jurisdiction to consider the 8(a)(1) and (4) vio-lation allegations. It does not have jurisdiction to consid-er the 8(a)(3) violation and I will recommend that it bedismissed.Upon the entire record, the briefs,' and from my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI. BUSINESS OF RESPONDENTRespondent is an unincorporated entity that is in thebusiness of promoting industrial development within thecity of New Madrid. During the year 1980, a representa-tive year, Respondent directly purchased from suppliersoutside the State of Missouri goods, materials, and sup-plies in value exceeding $50,000.II. SECTION 2(2) JURISDICTIONThe city of New Madrid, Missouri, is classified as afourth-class city based on its population. Prior to 1969,the city purchased a tract of land within a short distanceof its boundaries consisting of 4,070 acres. These 4,070acres came to be known as St. Jude Industrial Park. Thetotal cost to the city for the acreage was $7.9 million.The Economic Development Administration, a depart-ment of the Federal Government, granted the city $2.8million and the balance of the funds they needed to de-velop the tract was supplied by funds obtained from an$85-million-industrial bond issue with Noranda Alumi-num (Noranda) as the guarantor of the bond and a $98-million-power plant revenue bond issue with AssociatedElectric as the guarantor. Noranda purchased 17.443acres of the tract upon which it constructed its aluminumplant. Also, at the time of the hearing, Noranda hadunder construction a facility covering 27.556 acres andan option to purchase an additional 1,500 acres. Associat-ed Electric purchased 100 acres.The revenue bonds guaranteed by Noranda will expirein 1993. At that time Noranda will have the option ofpurchasing the part at the price of $10 along with anyother money that is outstanding in the bond fund andsubject to trustee fees and expenses. Although Norandadoes not have title to the land at this time, it is payingthe annual payments for the bonds and thereby, in effect,paying for the land.On November 2, 1970, New Madrid and Noranda en-tered into a declaration creating the St. Jude IndustrialI On November 25, 1981, Respondent's counsel wrote a letter allegingserious misrepresentations of both record evidence and precedent. Alsocontained in that letter were arguments attempting to disprove these al-leged misrepresentations. On December I, 1981, the General Counselfiled a motion in opposition to Respondent's supplemental brief. Thismotion did not contain a motion to strike the letter but merely requestedthat I do not consider the arguments it contained. Also contained in themotion was an attempt at rebutting each of Respondent's allegations. OnDecember 2, 1981, Respondent's counsel sent a second letter which at-tempted to rebut the General Counsel's legal theories. Pursuant to theBoard's Rules and Regulations and Statements of Procedures, Series 8, asamended, the General Counsel's motion that I not consider the argumentscontained in Respondent's letter is hereby granted.597 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPark. The declaration provides that the city of NewMadrid and Noranda are engaged in developing the St.Jude Industrial Park for the creation and maintenance ofan industrial community. Their declaration defines themeaning of certain terms and states that management ofthe Park will be under the control of the St. Jude ParkBoard and said board will be composed of six persons,three persons appointed by the city and three membersappointed by Noranda, one of them will be park man-ager. The manager of the Park board is selected from thestaff of Noranda.Section 2(2) of the Act defines which employers arewithin its jurisdiction. Among the exempt employers arestate governments and "political sub-divisions thereof."29 U.S.C. § 152 2(2) (1976). Prior to National Transporta-tion Service, Inc., 240 NLRB 565 (1977), the Boardviewed this exception as covering both political subdivi-sions and, in certain circumstances, its contractors (whenthe subdivision retained control over the contractor'slabor relations or when the contractor's service was inti-mately connected with the subdivisions' governmentalfunctions). However, in National Transportation Service,the Board announced a new two-stage analysis: TheBoard would determine whether the respondent was anemployer under Section 2(2), then determine whether theemployer had sufficient control over the employmentconditions of its employees to enable it to bargain with alabor organization as their representative. Under theBoard's Section 2(2) analysis only state and political sub-divisions would be exempt employers, with the "control"analysis being utilized to determine whether to exercisejurisdiction over contractors doing business with a politi-cal subdivision. Respondent maintains that it is a politicalsubdivision of New Madrid. In N.LRB. v. Natural GasUtility District of Hawkins County, 402 U.S. 600, 604-605(1971), the Court articulated the following as its under-standing of the Board's policy towards determiningwhether an institution is a political subdivision underSection 2(2): ". ..the Board ... has limited the exemp-tion for political subdivisions to entities that are either(1) created directly by the state, so as to constitute de-partments or administrative arms of the government, or(2) administered by individuals who are responsible topublic officials or to the general electorate." Because theCourt held that the Board was misapplying the secondtest, it did not discuss the policy's merits as a statutoryconstruction of Section 2(2). Id at 605. In this case autility district was incorporated by Hawkins County resi-dents pursuant to Tennessee Authorizing Legislation. Be-cause the district commissioners were appointed by anelected official and were subject to statutory removalprocedures applicable to all Tennessee public officials,the Court held that the district satisfied the requirementsof the second test and was thus exempt. Recently, theBoard affirmed that policy. The New York Institute forthe Education for the Blind, 254 NLRB 664 (1981). TheBoard found that the Institute satisfied the first test be-cause it was created by state legislature, for almost 150years was denominated by the same as its agent in satis-fying the State's perceived obligation to provide an edu-cation to blind residents, and the commissioner of educa-tion had the power to the Institute.The General Counsel argues that Respondent fails tosatisfy the first test by alleging that the city of NewMadrid did not have the power to create the Park board,and by interpretating Utilities District to preclude entitiescreated by political subdivisions rather than by the Statefrom satisfying the requirements of the first test. I cannotagree. At the hearing a stipulation was made recognizingthat Mo. Rev. Stat. ch. 100 (1978),2 impowered the cityof New Madrid "to engage in industrial projects." Thischapter also authorized cities to lease to corporationsany facilities purchased for industrial development and toissue revenue bonds to finance these projects providedthat the bond repayment be an obligation of the projectrather than the city. The law also requires that the reve-nue bonds be approved through a voter referendum andthat all industrial projects must be approved by the city'sgoverning body and the state commerce and industrialdevelopment division. Section 100.010(5) includes theterm "industrial plants" within the definition of industrialdevelopment projects. The General Counsel maintainsthat the absence of a provision expressly authorizing thecity to create an industrial park means that such a park isnot considered an industrial project. The General Coun-sel further argues that if the industrial park was not en-acted pursuant to Mo. Rev. Stat. ch. 100 (1978), then thecity did not have the power to create it, and, therefore,the Park board cannot be a political subdivision. Howev-er, since an industrial park is basically a configuration ofindustrial plants, the General Counsel's premise that thestatute permits industrial plants while excluding industrialparks is ill-founded. Thus, it is unnecessary to decidewhether an entity created in an ultra-vires manner cansatisfy the first Utilities District test.According to the General Counsel's interpretation ofUtilities District, political subdivisions created by cities,counties, or townships would be excluded from utilizingthe first test. Neither Tennessee nor Hawkins Countycreated the utilities district, it was the creation of privateresidents and thus did not call within the first test.Therefore, the facts in Utilities District, do not supportthe holding the General Counsel would urge. The Gen-eral Counsel also relies on Randolph Electric MembershipCorporation, 145 NLRB 158 (1963), enfd. 343 F.2d 60(4th Cir. 1965), where the Board asserted jurisdictionover two nonprofit membership utility corporations.These were incorporated by "natural persons" ratherthan by the State of North Carolina or any of its coun-ties. Thus, the Board was not presented with a problemof a city-created entity when it held that these corpora-tions did not satisfy the first test. In Camden-Clark Me-morial Hospital, 221 NLRB 945 (1975), the Board heldthat a hospital created by the city of Parkersburg, WestVirginia, satisfied the first test and thus did not assert ju-risdiction over it. In Association for the DevelopmentallyDisabled, 231 NLRB 784 (1977), the Board reached asimilar result and did not assert jurisdiction over anagency created by Franklin County. Thus, the GeneralCounsel's argument that the city of New Madrid is in-2 Counsel for Respondent made a representation that chapter 100 ascited in the revised statutes of Missouri 1978, is the same a when the StJude Industrial Park was created.598 ST. JUDE INDUSTRIAL PARKcapable of creating a political subdivision according tothe requirements of the first test is not acceptable.The issue still remains as to whether the industrialpark was created by New Madrid, "so as to constitute adepartment or administrative arm of the government."The Board has relied on a combination of factors inmaking a determination as to whether an entity consti-tutes a governmental department. In many of the cases,the Board will consider an entity to so constitute a de-partment when, as in this case, the government owns thefacilities that the entity utilizes. Noranda (the Park's pri-mary tenant) has the option to purchase the entire parkat the end of the lease. To purchase the land that it pre-sentlyv occupies it will pay S10, thus as the city attorneytestified, "Noranda, in paying the annual payment of thisbond, is in effect, paying for the land even though theirtitle did not say so." If Noranda wishes to purchase theremaining acreage the purchase price is $4 million. InMorristown Hamblen Hospital Association, 226 NLRB 76(1976), the Board held that it had jurisdiction eventhough Hamblen County possessed the title to the hospi-tal site. Although Morristown, is distinguishable from thepresent case in that the State did not create the hospital,the rationale that the county's arrangement with the hos-pital indicated an intent by Hamblen County not tocreate an arm of the government is applicable. The firstfactor relied on by the Board was that Hamblen Countydid not retain any formal authority over the hospital'sbudget. Here, the St. Jude Industrial Park Board declara-tion which established the Park does not prescribe aprocess by which the Park board creates or approves itsbudget. The only fiscal restraint on the Park is that thecost of the Industrial Park cannot become either a taxburden or a burden on the general revenues of the city.sThe second factor relied on in Morristown, is that none ofthe hospital's board of trustees were subject to confirma-tion or control by the county. The declaration involvedin the instant case provides that Noranda select the parkmanager who serves as one of three Noranda appointeeson the Park board. New Madrid appoints the other threeboard members. Respondent maintains that, since the cityhas the power to revoke the ordinance approving thedeclaration, it has retained the power to control theBoard's composition. The issue is not the city's potentialpower, but that the city's agreement to a declarationwhereby it appoints only half of the board members indi-cates that it did not intend the board to be an administra-tive or departmental arm of New Madrid.In Northhampton Centerfor Children and Families, 257NLRB 870 (1980), although the entity was a private non-profit corporation, the Board held that it did not havejurisdiction because extensive state control over its oper-ations indicated that it was created to constitute a depart-mental arm. As in Morristown, the entity operated withstate-owned facilities. But, unlike Morristown, the Stateretained extensive control over the Center's budgetaryprocess; the State audited all of its financial records andhad line item approval of the budget. Additionally, theState has considerable policy control over the Center: (1)the State prescribes which individuals are eligible to bea Jt. Exh. I.clients; (2) the State requires the Center to develop spe-cific policies towards its clients; (3) the State monitors allof the Center's activities; and (4) the State must approvethe appointment of the Center's executive director. NewMadrid does not exercise any comparable policy orbudgetary control over the Park's operations. The onlycontinuing interaction between the city and the Park isthat Park employees are included on the city's payrolland that all expenses incurred by the city because of thePark, including payroll expenses, are reimbursed by thePark's tenants. Therefore, New Madrid's interaction withthe Park board indicates that it did not intend the Parkboard to be either an administrative or departmental armof the State.The Park board also does not satisfy the second Utili-ties District test ("administered by individuals who are re-sponsible to public officials or to the general electorate").While in Utilities District, all of the district commission-ers were appointed by an elected county judge and weresubject to statutory procedures for removing public offi-cials from office for misfeasance or nonfeasance, NewMadrid has no control over half of the Park board mem-bers. Under the present arrangement neither nonfeasancenor misfeasance would be grounds for removal for theNoranda-appointed Park board members. Respondentcites Mo. Rev. Stat. § 79.240 (1978), as giving the citythe power to remove Noranda's appointees to the Parkboard; however, the question of whether this statutorysection gives the city this removal power is best under-stood when read in context of the proceeding section.Mo. Rev. Stat. §79.230 (1978), which is entitled "ap-pointed officers," provides the mayor (subject to the citycounsel's approval) the power to appoint a treasurer, cityattorney, city assessor, street commissioner, night watch-man, "and other such officers as he may be authorizedby ordinance to appoint." Mo. Rev. Stat. § 79.240 (1978),provides various means by which the city may "removefrom office any appointed officer of the City at will."Since the ordinance authorizing the mayor to sign the St.Jude Industrial Park declaration permits the city to ap-point only half of the Park board, then Mo. Rev. Stat. §379.240 (1978), only authorized the City to remove theseappointees. Thus New Madrid has no removal powerover the Noranda appointees comparable to the powersfound in Utilities District.Since the Park board was neither "created directly bythe state, so as to constitute department or administrativearms of the government, nor administered by individualswho are responsible to public officials or to the generalelectorate" the Board has the authority to assert jurisdic-tion over Respondent.111. SECTION 14(C)(1) DISCRETIONARY JURISDICTIONHaving found that the Board has the Section 2(2) au-thority to assert jurisdiction, the question remains wheth-er the Board should exercise discretionary power to re-frain from exercising jurisdiction under Section 14(c)(1),29 U.S.C. § 164(cX)(1) (1976). In National TransportationService, Inc., supra, the Board announced that when thestate or political subdivision retained control over laborrelations entities with whom it contracted business then599 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Board would utilize its discretionary power and re-frain from exercising jurisdiction. Therein the Board heldthat the involved Bus company retained sufficient con-trol over its employment. Specifically noting that the At-lanta school district did not exercise "appreciable con-trol" over the company's supervision, discipline, confer-ring of benefits, hiring, or firing (Id. at 565). The ration-ale of the "right to control" test is that the Act does notforce employers to participate in collective bargainingwhen they do not have the power either to sign or ex-ecute employment contracts. N.LR.B. v. Pope Mainte-nance Corporation, 573 F.2d 898 (5th Cir. 1978), enfg. 228NLRB 326 (1977). In this case, jurisdiction was exercisedover Pope Maintenance Corporation, since neither theSBA nor the Air Force imposed limitations on Pope'sability to bargain with its employees. Although the Gov-ernment required Pope to pay its employees a specifiedminimum, it did not place a ceiling on the maximum pay.In addition, 20 percent of Pope's work for the Air Forcewas negotiated on a job-by-job basis, thus giving thecompany greater flexibility and a cost-plus-fixed-fee con-tract. Furthermore, seniority, plans, merit pay increases,and retirement plans were also within Pope's control.Respondent's employees receive their paycheck fromthe city payroll. New Madrid's City Employee Healthand Welfare Workers Compensation and Retirement Pro-grams cover Respondent's employees. However, Re-spondent's tenants reimburse the city for funds spent onthese programs. City employees' wages are somewhatlower for similar jobs than those of the Park employees.Prospective Park employees are interviewed by Norandaemployees through a consulting arrangement. The Parkboard directs and controls the work of the people fromday to day with Casey Forbes' the former Park superin-tendent. The contract allows Forbes' control over em-ployee supervision, hiring, and firing. Also, according tothe contract, one of the Noranda board appointees,rather than a city employee, is the person to whomForbes reports. Thus, New Madrid is not exercising anyappreciable control over the Park's supervision, disci-pline, grievance procedure, seniority, hiring, or firing.Additionally, since the city is reimbursed for the Parkemployees' wages and since the city employees and thePark employees have different wage rates, it can be in-ferred that the city does not exercise appreciable controlover the Park employees wage rates. The question re-mains whether the Park employees' participation in theCity Health and Welfare Workmen's Compensation andRetirement Program is sufficiently controlled by the cityso as to counter the aforementioned factors. In PopeMaintenance Corporation, the Fifth Circuit noted thatminimum standards imposed by the Federal Governmentupon a contract regarding holidays, vacations, benefits,and wages did not preclude the company from confer-ring benefits above the minimum. Likewise, the Park isnot precluded from offering its employees health andwelfare and retirement benefits beyond what is includedin the city package. Therefore, the Board should not re-frain from exercising jurisdiction over Respondent.A. Childers Supervisory StatusRespondent has shown the Charging Party, GeorgeChilders, was a supervisor. Under cross-examination,when questioned about statements in an affidavit,Childers admitted to the existence of facts which sup-ports such a finding. Where discrepancies exist betweenhis direct examination and cross-examination, I credit thelatter. When Forbes was not present, Childers was desig-nated as being in charge. Part of his responsibilities in-cluded overseeing the other operators. In his affidavit hestated, "My job duties are that I am in charge of theother operators. I see that the plant runs right and thatthe other operators do their job." He also said, "I wouldgenerally give out job assignments to the operators on aday-to-day basis. It would be necessary to tell the opera-tors what needed to be done either by a written workorder or a verbal work order." Although Childers didnot have the authority to hire, fire, or discipline employ-ees, he did effectively recommend to Forbes that an em-ployee be disciplined. S. L. Industries Inc., 252 NLRB1058 (1980) (hourly paid "Lead Lady" held by the Boardto be a supervisor because the employee directed her co-workers' work and her recommendations regarding re-tention of probationary employees were adhered to bythe employer).Although the Act, in Section 2(3), excludes supervi-sors from coverage, it is present Board law to assert ju-risdiction over cases where the charging party allegesthat the employer committed an 8(a)(4) unfair labor prac-tice against someone found to be a supervisor. GeneralServices, 229 NLRB 940 (1977), enforcement denied 575F.2d 298 (5th Cir. 1978). Hi-Craft Clothing Co., 251NLRB 1310 (1980), enforcement denied 660 F.2d 910 (3dCir. 1981). Because dismissal of the case for lack of juris-diction due to Childer's supervisory status means in es-sence that even if Childer's allegations are true the Boardis powerless to hear the case, for the limited purpose ofdiscussing this jurisdiction issue, I am assuming the valid-ity of his allegations. He has alleged that he was presentat the representation hearing concerning the Park board'semployees because the union representative had askedhim to testify. The case was settled so Childers did nothave the opportunity to testify. Childers was discharged10 days later. This discharge was allegedly due toChilders' presence at the hearing and because Childershad signed a prounion letter. In General Services, theBoard held that the employer committed an 8(aX4) viola-tion when it refused to rehire its supervisor, despite earli-er assurances to the contrary, when it discovered thatthe supervisor filed an unfair labor practice charge withthe Board. The Board reasoned that Section 8(aX4) pro-vided immunity to those who initiated or assisted theBoard proceeding and such immunity was necessary togain access to it. Additionally, the Board reasoned thatsince the supervisor had filed a charge with it, and sincehis supervisory status was in question, failure to hold thesubsequent refusal to rehire as an 8(aX4) violation wouldallow the employer rather than the Board to determinewhether the charging party was a supervisor. The Boardnoted that it did not distinguish between supervisors whocooperated willingly and those who did so by subpoena.600 SI JUDE INDUSTRIAL PARKIn Hi-Craft Clothing Company, the Board reached asimilar result, it asserted jurisdiction and found an 8(a)(4)violation when an employer discharged its supervisorwhen he threatened to go the the "Labor Board" con-cerning a pay dispute. The Board reasoned that supervi-sors should be protected when invoking or seeking toinvoke the Board's processes. Additionally, it believednonsupervisory employees would be coerced upon dis-covering that a supervisor was discharged for seekingrelief. In this case, because only a handful of employeeswork with Childers, the reasons for his discharge wouldbe known by these employees. The Third Circuit, in fail-ing to uphold this decision, contrasted the situationwhere a supervisor is discharged for seeking the Board'sassistance for himself and where a supervisor testifies ad-versely to the employer's interest. In the latter situation,the court noted that employee rights are affected. Thecourt cited Oil City Brass Works v. N.L.R.B., 357 F.2d466 (5th Cir. 1966), enfg. 147 NLRB 627 (1964), inwhich the Fifth Circuit upheld the Board's finding thatdischarge of a supervisor who had adversely testified ata hearing was an 8(a)(1) violation. In that case the Boardreasoned that such a discharge did interfere with theSection 7 organizational rights of rank-and-file employ-ees. Although in 1964 the Board held that such a dis-charge was only an 8(a)(1) violation, today according toGeneral Services and Hi-Craft Clothing Company, theBoard would hold it to be an 8(a)(4) violation. Childers'allegations are similar to the facts in Oil City Brass. Al-though he did not have a chance to testify, he maintainsthat he was discharged because he was at that hearingfor the purpose of testifying. Because such an action im-plicates the organizational rights of rank-and-file employ-ees, and because he was at the hearing ostensibly to assistin the representation proceedings, the complaint shouldnot be discharged because of Childers' supervisorystatus. However, as there is no case law to support hold-ing a discharge of a supervisor to be an 8(a)(3) violation,that allegation should be dismissed.B. The Unfair Labor Practices AllegationsChilders, along with the other Park employees, signeda letter seeking representation from the steelworkersunion. On February 9, 1981, Childers left work early togo to the doctor because he had the flu and a sinus infec-tion. On February 10, rather than going to work,Childers attended a representation hearing concerning anelection at the Park. The case was settled without ahearing. The next time Childers went to work was 2 or 3days later. On February 20, 1981, Forbes called Childersand the company clerk into his office. During this con-versation Forbes discharged Childers. Unknown toForbes, Childers taped the conversation. The GeneralCounsel introduced a transcript of this recording as anexhibit. Because this transcript is replete with gaps whichthe transcriber labeled, "unintelligible," I have not reliedon it in making my determination. Forbes testified thathe fired Childers because he lost confidence in him. Spe-cifically Forbes believed that he was not correcting theother workers properly. Furthermore, Childers turned injob orders that were supposedly complete but whichwere not. Childers did admit that on several occasionsForbes had criticized his work performance. Finally,Forbes believed that Childers had been stabbing him inthe back for several years by criticizing him throughoutthe town. When Childers was asked by Respondent'scounsel about these allegations, his answers were equiv-ocal and he appeared to be less than candid.The General Counsel has shown that Childers wasfired 10 days after attending a representation hearing.However, several of the employees attended this hearing,yet Childers was the only employee fired. The GeneralCounsel's entire showing of union animus consisted ofquestions from Forbes to Childers about Childers atti-tude toward the Union. These questions occurred severalyears earlier. The General Counsel was unable to showany antiunion statements by Forbes between the timeForbes learned of the election petition and the time ofChilders' discharge. Thus, I find that the General Coun-sel was unable to show union animus. Proximity betweenthe discharge and employee attendance at the hearing,without more, is insufficient evidence to warrant findingan 8(a)(4) violation. Therefore, I recommend that the8(a)(4) allegation be dismissed and that the complaint bedismissed in its entirety.4Upon the foregoing findings of fact and the entirerecord in this case, I make the following:CONCLUSIONS OF LAW1. Respondent is an employer within the meaning ofSection 2(2) of the Act and is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Respondent did not engage in unfair labor practiceswithin the meaning of Section 8(a)(1), (3), and (4) of theAct by discharging George Childers.Upon the foregoing findings of fact, conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, as amended, I hereby issue the follow-ing recommended:ORDER6It is hereby recommended that the complaint be, andthe same hereby is, dismissed.4 At the end of the hearing, Respondent asked, pursuant to the EqualAccess to Justice Act, that his client be granted attorney's fees. On Octo-ber 1, 1981, 8 days after this request, the Board issued regulations pertain.ing to this Act. As Respondent's request is premature and does not com-port with the required procedure, it is denied. This denial in no way pre-judiced a properly executed request.I In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.601